Mr. Chief Justice Craig delivered the opinion of the court: This was an application by the county collector of Cook county for 'judgment against delinquent lands for taxes and special assessments. It is claimed by the plaintiff in error that the notice of the application for judgment published by the collector was insufficient, and hence the county court had no jurisdiction to render judgment. Section 182, chapter 120, of the Revenue law, provides: “At any time after the first day of April next after such delinquent taxes and special assessments on lands and lots shall become due, the collector shall publish an advertisement, giving notice of the intended application for judgment for sale of such delinquent lands and lots, in a newspaper published in his county. • * * * Said advertisement shall be once published at least three weeks previous to the term of the county court at which judgment is prayed, and shall contain a list of the delinquent lands and lots upon which the taxes or special assessments remain due and unpaid, the names of owners, if known, the total amount due thereon, and the year or years for which the same are due. Said collector shall give notice that he will apply to the county court, at the........term thereof, for judgment, * * * and for an order to sell said lands and lots for the satisfaction thereof; and shall also give notice that on the ........Monday next succeeding the day fixed by law for the commencement of such term of the said county court, all the lands and lots for the sale of which an order shall be made will be exposed to public sale, * * * and the advertisement, published according to the provisions of this section, shall be deemed to be sufficient notice of the intended application for judgment and of the sale of lands and lots under the order of said court.” Section 186 provides: “The printer, publisher or financial officer or agent of the newspaper publishing the list of delinquent lands and lots, shall transmit * * * to the collector four copies of the paper containing said list, to one of which copies he shall attach his certificate, under oath, of the due publication of the delinquent list for the time required by law, (which copy shall be presented by the collector to the county court at the time judgment is prayed,) and said copy shall be filed as a part of the records of said court.” The certificate of the publisher of the paper in which was published the notice of application filed in the county court as a compliance with the statute, was as follows: “I, Prank S. Weighley, president of The Mail, a corporation publishing a newspaper known as The Chicago Mail, do hereby certify that the foregoing list of lands and lots contained in the newspaper known as The Chicago Mail, to which this certificate is attached, is a list of the delinquent lands and lots upon which remain due and unpaid the taxes levied and assessed for the year 1894, together with the amount for which said lands and lots had been previously forfeited to the State of Illinois, (when any such forfeitures are noted,) and which remained unpaid on the first day of November, 1894, and also á list of the delinquent lands and lots upon which remain due and unpaid special assessments and special taxes levied and assessed by the foregoing corporate authorities, viz.: * * * with notice hereto attached, were published and advertised once in The Chicago Mail, a newspaper printed and published in the county of Cook ■and State of Illinois, and the whole of said advertisement was contained in one edition of said newspaper, said newspaper being a newspaper of general circulation throughout said county, and the date of the newspaper containing the same was the fourteenth (14th) day of June, A. D. 1895, and the said delinquent lists and notices have been published for the time required by law. “In witness whereof I have hereunto set my hand this fifteenth (15th) day of June, A. D. 1895. Frank S. Weighley, President of The Mail. “Subscribed and sworn to before me this 15th day of June, A. D. 1895. A. L. Woodward, [seal.] Notary Public.” The certificate is objected to because there is no venue to it, nor to the affidavit sworn to before A. L. Woodward, notary public. It is a sufficient answer to this objection that no provision of the statute requires a venue to the printer’s certificate or the affidavit. Section 186 of the statute supra, requires four papers containing the published delinquent list to be transmitted to the collector, to one of which the printer, publisher or financial officer or agent of the paper containing the list shall attach his certificate, under oath, of the due- publication, etc. The section contains nothing in regard to a venue either to the certificate or the oath, and in the absence of some provision of the statute requiring a venue we see no reason why one should be attached. The statute only requires a certificate under oath, and when that requirement was observed nothing more could be asked. If a venue had been attached to the certificate and the oath it would not have made either more obligatory, nor would it have added any force or vitality to the certificate. In a case of this character, where there has been a literal compliance with the language of the statute, nothing further is necessary. It is next insisted that the mode of signing the certificate is insufficient. In the argument it is said: “The signature ‘Prank S. Weighley, president of The Mail,’ is not sufficient. The words ‘president of The Mail’ are merely descriptio persona. Such signature does not make the certificate that of the corporation. An affidavit by one who inserts the words ‘printer and publisher’ or ‘chief clerk’ as words of description, without a direct averment that the affiant fills such position, is not sufficient.” It is also said that there is nothing to show that Weighley was the printer, publisher or financial officer or agent of The Mail. As has been seen, the' statute authorizes the printer, publisher or financial officer or agent of the newspaper publishing the tax list of delinquent lands to execute the certificate of publication. Here the certificate was executed by Prank S. Weighley, president of The Mail, and it is recited in the certificate that The Mail is a corporation publishing a newspaper known as The Chicago Mail. By the express language of the statute the publisher of the paper in which the list is published is authorized to execute the certificate. Here the publisher was a corporation known as The Mail, and it had the right to act through its chief officer—its president. In the absence of an act of the legislature or provision made by by-laws, as a general rule a corporation acts through its president. As he is the legal head of the body, an act pertaining to the business, of the corporation, performed by him, will be presumed to be legally done and binding on the corporation. (Smith v. Smith, 62 Ill. 493.) We think the certificate signed by Prank S. Weighley, president of The Mail,—the paper in which the list was published,—conformed to the statute and was sufficient. But if the certificate of publication did not conform to the strict requirement of the statute, if proper notice was given the court had jurisdiction to render judgment. The validity of the notice does not depend alone upon the certificate of the publisher of the paper. This is seen by reference to the language of section 182, in these words : “The advertisement, published according to the provisions of this section, shall be deemed to be sufficient notice of the intended application.” The section contains nothing in regard to the certificate. What evidence the county court heard in regard to the publication of notice does not appear. We will, however, presume, in the absence of a bill of exceptions in the record, that the evidence before the court was ample to establish the fact that notice was published as required by section 182 of the Revenue law. The judgment of the county court will be affirmed. Judgment affirmed.